Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-7-2005

USA v. Hanson
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3216




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Hanson" (2005). 2005 Decisions. Paper 1058.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1058


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                    No: 04-3216

                          UNITED STATES OF AMERICA

                                            v.

                               MICHAEL HANSON,

                                          Appellant


                                    No: 04-3261

                          UNITED STATES OF AMERICA


                                           v.


                                 RANDY PETRO,

                                          Appellant

                   On Appeal from the United States District Court
                      for the Western District of Pennsylvania
                    District Nos. 03-cr-00293-1 & 03-cr-00293-2
                     District Judge: Honorable David S. Cercone

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    May 5, 2005

               Before: McKee, Smith & Van Antwerpen, Circuit Judges
                               (Filed: June 7, 2005)

                                     OPINION

McKee, Circuit Judge.
         Defendants Randy Petro and Michael Hanson appeal the judgment of sentence

entered following their conditional guilty plea to charges of conspiring to violate 18

U.S.C. §513 (a). For the reasons that follow, we will affirm.

         Inasmuch as we write primarily for the parties who are familiar with the factual

and procedural background of this case, we need not reiterate that background except

insofar as may be helpful to our brief discussion.

         In this consolidated appeal, the defendants claim the government failed to prove

that the checks they conspired to utter were instruments of “an organization,” as required

under 18 U.S.C. § 513 (a). They contend that the counterfeit checks were instruments of

the “check owner or the holder of the account,” rather than S&T Bank. Appellants’ Br.

At 16.

         Thus, the only issue before us is whether the “of an organization” requirement in §

513 (a) may be fulfilled by use of counterfeited securities drawn on personal accounts of

a legitimate bank.

         The government argues that our review is the deferential review afforded to

challenges to the sufficiency of the evidence. Appellee’s Br. At 3. However, the

defendants are not arguing that the evidence was insufficient to support their conviction.

Rather, they are arguing issues of statutory construction. Our standard of review is

therefore de novo.



                                              2
       Section 513 broadly defines “security” to include “a note, stock certificate,

treasury stock certificate, bond, treasury bond, debenture, certificate of deposit, interest

coupon, bill, [or] check . . .”. 18 U.S.C. § 513 (c)(3)(A). We believe the district court

correctly concluded that the checks at issue here belonged to both the fictitious individual

account holders and S&T Bank. United States v. Jackson, 155 F.3d 942, 946 (8th Cir.

1998). S&T Bank is an “organization” that is clearly involved in interstate commerce,

and the checks in question had that bank’s routing number along with nonexistent account

numbers. The government correctly notes that S&T’s name added an air of legitimacy to

the scheme as store employees were more likely to accept checks that carried that name

and routing number. Appellee Br. at 14-15.

       The defendant’s argument to the contrary fails to acknowledge that a check may

belong to both the individual account holder and the banking entity (“organization”)

purportedly issuing the check for the purposes of section 513. Jackson, at 946.

Moreover, use of fictitious account numbers does not negate the legal reality that the

instruments here, bearing the name and routing number of S&T Bank, were instruments

of that bank. See United States v. Chappell, 6 F.3d 1095 (5th Cir. 1993).

       For the foregoing reasons, we will affirm the district court’s denial of the

defendant’s motion to dismiss.




                                              3